                                    Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 1 of 25




                                                        COMMONWEALTH OF MASSACHUSETTS

                                   BARNSTABLE, SS.                                          SUPERlOR COURT
                                                                                            No. OAlV ~01 S·-         S-r7c;\


                                                                                      )
                                   ROBERT D. EMMEL UTH, TRUSTEE                       )
                                   of the GOOSEBERRY ISLAND TRUST,                    )
                                                   Plaintiff,                         )
                                                                                      )
                                   V.                                                 )     COMPLAINT
                           ~                                                          )
                               JONATHAN D. FURBUSH, WILLIAM A.                        )
                               BLAISEDELL, RONALD S. BONVIE,                          )
                               DOMINGO K. DeBARROS, RICHARD                           )
                               JODKA, JUDITH M. HORTON, AND                           )
                               JAMES REIFFARTH as they are Members                    )
                               of the MASHPEE ZONING BOARD OF                         )
                               APPEALS, and THE MASHPEE ZONING                        )
                               BOARD OF APPEALS,                                      )
                             I                 Defendants.                            )
                            1i -        -   - --    -   - --   - --     ----- )
                            'Il1

                            I!
                            i:
                            j'                              PRELIMINARY ST ATE"MENT
                            I
                            !

                            :, 1.           This is an appeal, pursuant to M.G.L. c. 40A, § 17, of three decisions of

                                            the Mashpee Zoning Board of Appeals that were filed with the Town

                                            Clerk on October 22, 2013 and which purport to deny the petition of the

                                            Plaintiff, Robert D. Emmeluth, Trustee of the Gooseberry Island Trust,

                                             for three v-ariances from the Mashpee Zoning Bylaw that are necessary
    TROY WALL
    ASSOCJ.A..Tl!lS                          to construct a single-family dwelling on property owned by the Trust.
    ATTORNEYS AND
 COUNSELLORS Al' LAW
      90 ROUTE 6A
SANDll~Cf-l. MASSACHUSEHS
        02563-1666

   PHONE, 15081 888-5700
      . ,•
                            Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 2 of 25




                                                           PARTIES

                           2.   The Plaintiff, Robert D. Emmeluth, is the Trustee of the Gooseberry

                                Island Trust ("Gooseberry Island Trust" or "Trust"), under a declaration

                                of trust dated September 2, 2011 and recorded with the Barnstable

                                Registry District of the Land Court as Document No. 1,173,403, a

                                Massachusetts nominee trust with a business address of care of

                                Boudreau & Boudreau, LLP, 396 North Street, Hyannis, Barnstable

                                County, IV[assachusetts 02601 .



                           3.   The Defendants, Jonathan D. Furbush, William A. Blaisdell, Ronald S.

                                Bonvie, Domingo K. DeBarros, Richard Jodka, Judith M. Horton, and

                                James- Reiffarth, are the members of the Mashpee Zoning Board of

                                Appeals and, in that capacity, have a principal business address of 16

                                Great Neck Road North, Mashpee, Barnstable County, Massachusetts

                                02649.


                           4.   The Defendant, Town of Mashpee Zoning Board of Appeals ("Board of

                                Appeals" 0f "Board"), is the duly constituted Zoning Board of Appeals

                                for the Town of Mashpee and has a principal business address of 16

                                Great Neck Road North, Mashpee, Barnstable County, Massachusetts
    T ROY WALL
    ASSOCl.A'.rES
                                02649.
    ATTORNEYS AND
 COUNSELLORS AT LAW
      90 ROUT t 6/1
SANDWICH, MASSt.CHUSETTS
        02563-1866

   ?HONE, 15081 888-5700

                                                                  2
                                                 Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 3 of 25

'   '




                                                                      FACTUAL ALLEGATIONS

                                            5.      The Plaintiff~ Gooseberry Island Trust, is the owner of a 3.9 acre island

                                                    located in Popponesset Bay in Mashpee known as Gooseberry Island

                                                    (the "Property"). The Trust's ownership is evidenced by Certificate of

                                                    Title No. 195170 recorded in the Barnstable Registry District of the

                                                    Land Court.


                                            6.      The Property is situated in a residential zoning district (R-3).



                                  1 7.              The Trust seeks to build a single family residence on the Property.


                                            8.      Since the Property is an island entirely surrounded by water, it does not

                                                    have any frontage on a street and is more than 150 feet away from a

                                                    paved roadway .
                                   1:
                                   11
                                   I:
                                   !! 9.            Consequenitly, in order to build a residence, the Trust requires relief
                                   i1
                                   11
                                   il               from three provisions of the Mashpee Zoning Bylaw:
                                   n
                                   :,
                                   i


                                                    a. Section 174-12 - which requires the Property to have frontage on a
                                                       street;

                                                    b. Section 17 4-3 1 - which requires the Property to have 15 0 feet of
                                                       frontage on a street; and

                                                    c . Section 174-32 - ·which requ1res the Property to have an
                                                        unobstructed paved access roadway within 150 feet of the furthest
           TROY WALL
           ASSOCIA'l'ES
                                                        point of any building on the Property.
           ATTORNEYS AND
        COUNSELLORS AT LAW
              90 ROUTE 6A
        /\NDWICH, MJ\SSACHUSE1TS
               0256:1-1866

          PHONE, (50S1 888-5700         I
                                                                                      3

                                    ii
                                       I
                                 Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 4 of 25




                                10.    In order to obtain the necessary reliei~ the Gooseberry Islan.d Trust filed

                                       a petition with the Mashpee Zoning Board of Appeals, on or about

                                       August 29, 2013, requesting variances from these three sections of the

                                       Zoning Bylaw.

                           I
                           II 11.      On October 9, 2013, the Board of Appeals held a public hearing on the
                           I
                                       Trust's petition.
                           I
                           i 12.       At the close of the hearing, the Board voted 4 to 1 to deny the petition.


                                13.    On October 22, 2013, the Board of Appeals filed three separate written

                                       decisions with the Town Clerk denying the Trust' s petition. Each of the

                                       decisions addressed one of the three variances that the Trust requested.
                            I
                           i\          True and accurate copies of the decisions are attached hereto as Exhibits
                           Ii
                           lj
                            i          A, Band C.

                            I

                           i 14.       In essence, the Board denied the Trust's petition because of concerns
                           Ii
                                       with publ:"tc safety, provision of emergency services to the island, and

                                       with whetlher the Trust demonstrated a hardship .


                                15 .   The Gooseberry Island Trust contends that it demonstrated hardship

                                       because, given that the Property is an island surrounded by water, there
     TR OY WALL
    .ASSOCIATES                        are circumstances relating to the soil conditions, shape or topography
    ATTORNEYS AND
 CO UNSELl,O RS ,IT LAW
                                       that affect the land but do not affect generally the zoning district within
      90 ROUTE ciA
SANDWICH, MASSACHUSETJ'S
        02~63-1866

   PHONE, {5061 886-5700
                                                                        4
                                Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 5 of 25




                                        which the land is located and these circumstances preclude construction

                                        without relief.


                                16.     The Trust also addressed the Board's concerns with public safety and

                                        the provi:>ion of emergency services by proposing to install a sprinkler

                                        system for fire suppression in the proposed dwelling.    The Fire Chief

                                        reyiewed this proposal and wrote a letter to the Board of Appeals

                                        confirming that, with the fire sprinkler system, he was not opposed to

                                        granting relief from Section 174'-32 or the other zoning requirements

                                        having to do with road access.


                           I    17 .    The Plaintiff is aggrieved by the decisions of the Board of Appeals.
                           I

                           I
                            l
                           I!
                                                                    COUNT!
                                       ZONING APPEAL PURSUANT TO M.G.L. CHAPTER 40A, §11
                           l!
                           i            The Plaintiff realleges and incorporates by reference the allegations set
                           i    18 .
                           II
                           a
                           I'           forth in Paragraphs 1 through 17.
                           ·!


                                19.     The Plaintiff is a person aggrieved, within the meamng of M.G.L.

                                        Chapter 40A, § 17, by the decisions of the Mashpee Zoning Board of

                                        Appeals.


    TROY WALL
    ASSOCIATES
    ATTORN EYS AND
 COUNSELLORS AT LtlW
      90 ROUTE ciA
&ANOWlCH. MASSIICHUSETfS
        02563-1866

   PHONE, !5081 888·5700
                                                                         5
                                   Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 6 of 25




                                  20.   The deci:::ions of the Zontng Board of Appeals denying the Trusrs

                                        petition for variances are erroneous, in excess of the Board's authority,

                                        arbitrary, capricious and whimsical.



                                        WHEREFORE, the Plaintiff respectfully requests this Honorable Court

                                  to issue an Order and Judgment:

                                        A.     Declaring that the dec1s1ons of the Mashpee Zoning Board of
                                               Appeals exceeded the Board's authority, are against the weight
                                               of the evidence, are arbitrary, capricious, unreasonable and are
                                               null and void;

                                        B.      Ordering that the decisions of the 1\1ashpee Zoning Board of
                                                Appeals issued on October 22, 2103 be vacated and annulled;
                                                and

                                        C.       Granting such other and further relief as the Court may deem just
                                               · and appropriate under the circumstances .

                            I
                            i
                            IDATED:          November 5, 2013                Respectfully submitted,
                            d                                                For the Plaintiff,
                            1,
                            ii                                               Robert D. Emmeluth; Trustee of the
                            \:I
                             I                                               Gooseberry Island Trust,
                             I
                                                                             By their Attorney,
                             I




                                                                             Troy Wall Associates
                                                                             90 Route 6A
    'I'H.OY V.'ALL
    ASSOOI.ATES
                                                                             Sandwich, 1\11.A 02563
    ATTORNEYS AND                                                            (508) 888-5700
 COUNSELLORS /ff LAW
      90 ROUTE 6A
SANDWJCl·L MASS,\CHUSETTS
        02563-1866

   PHONE, 15081 888•5700
                                                                         6
        Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 7 of 25
.   .




                  EXJHIBIT ''A''
         Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 8 of 25




                        'Ic11,Pn .t?fl'JJashpee ·
..
·. ~ .
                        · - ~. ~                :---------~----,---....._....            _____
                                                               1c1 .Crecti'J./eck r/<Jfodji/otlh .
     . ·   ..,_
           . 1X   1 :
                                                                    Mashpee, JrlaµsachtrnC'tts 02049

                             MASHPEE ZONING BOARD OF APPEALS
                                 DECISION FOR A VARIANCE
                                             V-2013-44




Robert D. Emmelutb, Trustee of                                   Certificate of Title# 195170
Gooseberry Island Trnst                                          Plan#: 25209-A
c/o Boudreau & Boudreau
0 Goosebeiry-Island
Map 100 Parcel 6-0-R


        A Petition was filed on August 29, 2013 requesting a Variance from Article V §174-
12 of the Zoning By-laws requiring frontage on a street and direct access to a paved town,
county or state road or street as defined in said Section in order to constrnct a single family
residence on property located in an R-3 Zoning District at O Gooseberry Island, (Map 100,
Parcel 6-0-R), Mashpee, MA.

              Notice was duly given to abutters in accordance with Massachusetts General Laws·
Chapter 40A. Notice, was given by pub1ication in The Mashpee Enterprise, a newspaper of
general circulation in the To~111 of Mashpee, on September 20, 2013 and September 27,
2013 a copy ofwhid1 is altacheLi hereto and made a part hereof.

        On October 9, 2013, Public Hearings were he1cl on the Petition at the Mashpee
Town Hall at which time the fo11owing members of the Board were present and acting
thr01.1gh0lit: Chainnan, Jonathan D. Furbush, Vice Chairman, WDliam A. Blaisdell, Board
Members, James Reiffarth and Richard Jodka, and Associate Member, Domingo K.
DeBmTos.

       The Mashp,ee Zoning Board of Appeals issues this Decision pursuant to the
provisions of Massachusetts General Laws Chapter 40A §9 and the Town of Mashpee
Zoning By-la.ws.

         Attorney Kevin Kimme representing the Petitiorier, Gooseberry Island Trust in
connection with the: application for variance relief. Kevin handed the Board an outline of
his n,, narks relative to the applicntion including photographs of the actual Is1und taken
from various locations.

        Mr. Kirrane stated in bis outline, Exhibit A depicts a copy of the land co1.ut decree
plan dating back to I 954 which shO\vs a stmcture situated in the middle of the Isfand . He
also included Exhibit B of an Affidavit of Robe1i J. Nelson, Jr. who owned 1hc property
for more t1ian 50 years and indicated the use of the prope1ty and how it was accessed.
  Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 9 of 25




                       MASHPEE ZONlNG BOARD OF APPEALS
                              Robert D. Emmeluth, Tmstee
                       0 Gooseben-y lsland, (Map l 00 Parcel 6-0-R)
                                 Mashpee, MA 02649
                                          V-2013-44



        Exhibit C of the outline is an email from former Fire Chief George ·w. Balcer, dated
August 12, 2013 stating he does not object to the constrnction of one single-family
residential structure on the lot provided upon submitting a condition relative to the
installation of sprinklers within the particular dwelling. Mr. Kirrane a1so attached Exhibits
D and D-1, Vmiance Decisions issued by tl:ie Zoning Board relative to properties located
at 80 and 84 Punkhom Po1nt Road that were granted similar relief.

           Mr. KuTime stated the applicant is seeking relief from the requirements of frontage
The Island bas existed before the adoption of zoning in the Tow11 and before the adoption
of ru1y frontage requirements pursuant to zoning by-laws in the Town. The Island is situated
in a residentially zo:ned area and in the past was tbe site of smaU cottage or camp that was
used by the previoui; owners and current owners. Although no structure exists today, it was
1..1sed in the :past years for fishing, hunting and other Tecreational activity. ·

        Mr. Kirrane stated that variances are difficult to obtain and there is certain criteria
the Board must co11sider. The first relates to soil conditions, shape or typography of the
land or structures which especially effect this particular lot and not generally affecting the
Zoning District that this lot or parcel is located. In addition, the applicant should be able to
de!'.nonstrate the existence of a hard-ship, and finally the relief be granted without
substantial detriment to the public good or withollt nullifying or substantially derogating
from the intent of the by-Law.

       Mr. Kirrane stated the lot itself is in excess of 3 acres and the pro1iosed dwelling to
be located on the lot wot1ld conform in all other respects to Zoning requirements and
obvfou.sly there would be a need for the applicant to submit plans to Conservation and
Boai-d of Health when the time arises to propose a single-family dwelling on the lot. He
also mentioned· the submitted plan shows the approximate location of the dwelling and
where it would be s:ituated.

Couscrvatio1t Comments:

          October 4, 2013 emailed received from Andrew McManus, Conse1vation Agent;
"This will require a filing with the Conservation Department- Certified delineations of
flood zone(s), coastal banlcs, salt ma.i:sh, bordering vegetated wetlands and/or any rare
species habitat(s) must be supplied to the Conservation Commission for any and all
disturbances within 100 feet of the aforementioned wetland resource areas- ref. Chapter
172 .. 1 of tl1e Masl1pee wetland by-law & 310 CMR 10.00- State Wetlands Protection Act."




                                               2
 Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 10 of 25




                      MASHPEE ZONING BOARD OF APP.EALS
                             Robert D. Emmeluth, Trustee
                      0 Gooseberry Island, (Map l 00 Paree] 6-0~R)
                                Mashpee, MA 02649
                                       V-2013-44




        Mr. Furbush stated the plot plan depicts the setback from the wetlands to 100 feet
on the left side ,md does not show the distance between the proposed house and wetlands.
The required setback is 150 feet. The setback from ilie house and wetlands is 50 feet. He
also stated the plan shows the flood zone as All which means the first floor of the dwe11ing
would require to be 11 feet above water, He stated that he would not entertain any motion
until he received definitive ans·..,.,ers from other Boards.

       Mr. Furbush stated there are specific questions to be addressed such as emergency
access and disturbance of the wetlands. He is very concerned if three years from now
someone has a medical emergency. He asked Mr. Thomas Rullo, Aci.ing Fire Chief who
was present at the meeting what the time-line the State allows to arrive at a particular house
and the guideline.

Fire Depnrtment Comments:

        August 12, '.Wl3 email received from Fire Chief Baker stating; ''I have met with
the principles of the proposed l'Csidential occupancy on Gooseberry Island. As noted in the
attached correspondence they will agree as a condition of a zoning wavier to install a
residential fire sprinkler system. Due to tl1e fact that they are taking this action I am not
opposed to a waiver of 174-32 or other zoning requirements that have to do with road
access. Please communicate this information to the Zoning Board of Appeals."

        Thomas Rullo, Acting Fire Chief, addressed the Board to comment and answer any
specific safety questions. He stated the only access to the Island is by boat and there would
be a delay because therds no direct access. He stated there is ·an NFPA guideline, but Chief
Baker had a guideline that he tried to uphold for over 20 years and that is a 6-7 minute
mark, and would nc,t be able to meet this time. Under normal circumstances, H's going to
be delayed. Under adverse weather conditions, l1e was not sure he could airive at all. He
stated that former Fire Chief Balcer had asked or was rendering an answer to the q11estion
of foe building of the h0'\.1se and cloes not pertain to the access. He stated that Fire Chief
Baker only addressed the house nnd not access. He stated that the sprinkler system is not
designed to put out a fire. A sprinkler system is designed to contain the fire so the Fire
Department has· time to respond to a structure and put the fire out. 'Jlie sprinlder system is
designed to give the occupants more time to exit the home safely. This is for any struclme
whether commercial or residential.

        Mr. Rullo stated the only access to the Island would be by boat from the Mashpee
Neck dock location. He stated the boat is stored at the main fire station off Route 151.




                                               3
   Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 11 of 25




                         I\,iASHPEE ZONING BOARD OF APPEALS
                                Robert D. Emmeluth, Trnstee
                         0 Goosebeny Island, (Map 100 Parcel 6-0-R)
                                   Mashpee, MA. 02649
                                         V-2013-44




Board of llealth Comments:

        October 9, 2013 emailed recejved from Glen Harrington, Mashpee Health Agent;
"The October 4 , 2013 plan depicts a septic system that is 100' from wetland but it does not
meet the BOH 150' ;setback requirement for a coastal bank. A potable well must be proven
before a building permit is issued: The BOH well setback requirement is 150'. This will be
treated as new constn.iction as no septic permits exist or evidence of previous occupied
dwellings on the Island exjst in BOH records".

Harbormaster Comments:

       October 7, 2013 emailed received from Stephen Mone, Harbomiaster stating; he
wanted to lmow how the occupants would access the island, u dock on island, a dock on
mainland, or bridge. He also stated fhe Tribe has a working shellfish grant around the island
that may restrict access.

Public Comments:

         Vice Chairman, Mr. Blaisdell read letters sub1:nitted to the Board by abutters that
reside at 70 Punkhorn Point Road, 77 Punkhom Point Road, 79 Punkhom Point Road, 85
Punkhorn Point Road and 89 Punkhorn Point Road that were in favor of the proposed
project,

        Several abutters and Representatives of the Mashpee Wampa□-oag Tribe were
present and addressed the Board and spoke in opposition. Jessie (Little Doe) Baird, Vice
Chairman of the Mashpee Warnpanoag Tribe stated her concerns the applicant had no
regard for conditions of the Jsln.nd or the shellfish grant. Attorney Charles Savon,
representing his client that resides at 84 PlJJJkhorn Point Road opposed stating this variance
is a "self-imposed', hardship and does not qualify under case law as a hardship and
incon_sistent with the bylaw of a lot fronting a street. Tribal Chairman, Cedric Cromwell
apJ)roached the Board stating he is strongly against the proposal besides safety and health
is environment concerns for Popponesset Bay. John Welanan, of 80 Punkhom Point Road
spoke in opposition regarding safety issues. George Green, Assistant Director of tl1e
Natrn:al Resource De_partmeot for the T1ibe is opposed to the project and described the
detRil of tfa: shellfish grant and hope to reach the 90% TMDL benchmark loweting sewer
costs for t11e Tovi'n.

General Findin g.<;:

        Gooseberry IsJand consists of 3.9 acres.

                                              4
 Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 12 of 25




                      MASHPEE ZONING BOARD OF APPEALS
                             Robert D. Ernmeluth> Trustee
                      0 Gooseberry Island, (Map 100 Parcel 6-0~R)
                                Mashpee, MA 02649
                                         V-2013-44




Specific Criteria:

               §174--12        Location of B-nilding on Lots; Street Layout:
               No building shall be erected except on a lot fronting on a street, and there
               shall be not more tban one (1) principle building on any resjdential lot,
               except as allowed under this chapter. For the purpose of adequate access to
               a parcel ofland proposed for subdivision or division, there shall be required
               direct access from the parcel or lot to a paved town, county or state road or
               a street for which a.road covenant has been released by the Planning Board
               or a street having a right-of-way layout and construction meeting at least
               the minimum laym.1t width, pavement, drainage and other street
               requirements of the Mashpee Subdivision Regulations and Planning Board
               for subdivision streets.

      M.r, Furbush co.ncluded stating the several concerns with this project were medical
emergencies, public safety, the question of hardship and the Tribe's comments on the effect
of the oyster beds and septic system.

        The Board, tTpon review of the testimony and evidence, determined that the
_proposed Variance would not advance the Town's interest in maintaining the public safety
in fw:ther grant of Variance would in fact derogate from the underline purpose and intent
of the Zoning By-laws.

        In view of the foregoing, the Board made a motion on October 9, 2013 at the Public
Hearings of the Zoning Board of Appeals and voted as follows: Mr. Jonathan D. Furbush,
denied, Mr. Wmiarn A. Blaisdell, denied, Mr. James Reiffart11, denied, Mr. Richard Jodka,
in favor, Mr. Domingo K. DeBa.rros, denied, the Petitioner, Robert D. Emrneluth, Trustee>
Gooseberry Island Trnst request for a Variance from Article V §174-12 of the Zoning By-
laws req  u-iring frontage on a street and direct access to a paved town, county or state road
or street as defined in said Section in order to construct u single family reside-nee on
property located in an R-3 Zoning District at 0 Gooseberry Island, (Map 100, Parcel 6-0-
R), Mashpee, MA. Referencing plot plan from BSS Design Engineering and Siuveying, of
Goosebe1Ty Island, Mashpee, MA prepared for Gooseberry Island Trust dated October 4,
2013 .




                                              5
                    Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 13 of 25




                                  MASHPEE ZONf.NG BOARD OF APPEALS
                                        Robert D. Emmeluth, Tmstee
                                  0 Gooscbeny Island, (Map 100 Parcel 6-0-R)
                                            Mashpee, MA 02649
                                                  V-2013-44



                                D\TfAVOR: _ _ __ _ __ _


                                                _kJJl;y                          I   .,s--13             /             _~
                                INFAVOR:        ~                   [,J(j.,'!3   D        TODENY:    ,/41~ 6/4,,~
                                                                                                    William A. Blaisdell



                                INFAVOR: _ _ _ _ _ _ __                                   TODENY,    Ye.JI~
                                                                                               ~ames Reit farth

                                            ..$ .
                                INFAVO~-    -       -1+.-"i-,½-'i                         TO DENY:



                                IN FAVOR:                                                 TO DENY:
                                            - -- - - -- --                                           Domj_ngo K. DeBarros

                                                This Decision has ·been duly filed.on October 22, 2.©13
                                                with the Town Clerk of Mashpee, Any Appeals shall be
                                                made pursuant to Section 17 of the Massachusetts General
                                                Laws Chapter 40A within Twenty days after the date of
                                                said filing.

                                                This Decision is effective when a Certified Copy is filed at
                                                the Barnstable County Registry of Deeds. A Certified
                                                Copy may be obtahm'l from t11e Town Clerk the next
                                                business dav after the expiratfon of the 20-day Avpeal
                                                phase, which lasts through Jo~ember 11, 2013

                                                Special Permits s1rnll lapse two years after date of grant.
                                                Appecils shall lapse one year after date of grant. If the
                                                rights authorized by a Variance are not exercised within
                                                one year of date of grant ofsuch Variance, such rights shall
                                                _lapse unless: (1) substantial use or constmction has
                               CLERK            commenced, or (2) a Petition for a six-month extension has
                                                been filed prior to foe exph:a:tion date, or (3) the property
.;.                                             that is the subject of the Variance has been conveyed in
                                                reli~.nce on sa1d Variance prior to the expiration date of
~:'.:~~~;~#~~--..                               such one year pe1iod,
                                                6
Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 14 of 25
  Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 15 of 25




              .'To1vn of Mashpee
                                                  -·-----·----------·--....,,,.       ...  ·,......_..__
                                                                J(J Creal Ji/eek 1{_oad,Ni1~1f1
                                                                  Ma.~hpee, Mct1,sar.hust1Us 0264D

                     MASHPEE ZONING BOARD OF APPEALS
                         DECISION FOR A VARIANCE
                                 V-2013-45



Robert D. Emmeh.1tb, Trustee of                                 Certificate cf Title# 195170
Gooseber:ry Island Trust                                        Plan#: 25209 .. A
c/o Boudreau & Boudreau
0 Gooseberry Island
Map 100 Parcel 6-0-R


        A Petition was filed on August 29, 2013 requesting a Variance from Article V §174-
3 J of the Zoning By-laws requiring a 150' of frontage on a stteet in order to construct a
single family residence on property located in an R-3 Zoning District at 0 Gooseberry
lsland, (Map 100, Parcel 6-0-R), Mashpee, MA.

       Notice was duly given to abutters in accordance with Massachusetts General Laws
Chapter 40A. Notice was given by publication in The Mashpee Enterprise, a newspaper of
general circulation in the Town ofMashpee, on Septen'l.ber 20, 2013 and September 27,
2013 a copy nf whjch is attached hereto and made a part hereof.

       On October 9, 2013, Public Hearings were held on the Petition at the Mashpee
Tow1t Hal] at wbicb time the following n1embers of the Board were present and acting
t11mughout: Chairman, Jonatl1an D. Furbush, Vice Chaim1an, William A. Blaisdell, Bom:d
Members, James Reiffarth and Richard Jodka, and Associate M·ember, Domingo K.
DeBm-ros.

          The Mashpe,e Zoning Board of Appeals issues this Decision pm-suant to the
p:rovis·ioJlS of Massachusetts General Laws Chapter 40A §9 and the Town of Mashpee
Zoning By-laws.

       Attorney Kevin Kirrane represent~11g the Petitioner, Gooseberry Ishrnd Trust in
connection with the application for variance relief. Kevin handed the Bom·d an outline of
his remarks relative to U1e application includi11g photographs of the actual Island taken
from various locations.

       Mr. Kinane stated in his outline, Exhibit A depicts a copy of the land court decree
plan dating back to 1954 whicl1 shows a structure situated in the middle of the Island. He
also included Exhibit B of ,u1 Affidavit of Robert J. Nelson, Jr. who owned the property
for more than. 5 0 years and indicated the use of the property .and how it was accessed.



                                              1
  Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 16 of 25




                       MASHPEE ZONING BOARD OF APPEALS
                              Robert D. Ernmeluth, Trustee
                       0 Gooseberry Island, (Map 100 Parcel 6-0-R)
                                 Mashpee, MA 02649
                                        V-2013-45




        Exhibit C of.the outline-is an email from fonner Fire Chief George W. Balcer, dated
August 12, 2013 stating he does not object to the constrnction of one single-family
residential structure on . the lot provided upon submitting a condition relative to the
installation of sprinklers within the parti(:ular dwelling. Mr. Kirrane also attached Exhibits
D and D-1, Variance Decisions issued by the Zoning Board Telative to properties located
at 80 and 84 Punkhorn Point Road that were granted similar relief.

        Mr. IUinne i;tated the applicant is seeking relief from the requirements of frontage
The Island has existed before the adoption of zoning in the Town and before the acloptim).
of any frontage requirements pursuant to zoning by-laws in the Town. The Island is situated
in a residentially zoned area and i11 the past was the site of small cottage or camp that was
used by the previous owners and current owners. Although no structure exists today, it was
used in the past years for fishing, hunting and other recreational activity.

       Mr. Kimme stated that variances are difficult to obtain and there is certain criteria
the Board must consider. The fast relates to soil conditions, shape or typography of foe
land or structures which especiri1ly effect this particular lot and not generally affecting the
Zoning Dist1-ict that this lot or parcel is located. In addition, the applicant should be able to
demonstrate the existence of a hard-shiJ), and :fina1ly the relief be granted without
substantial detriment to the public good or withont nullifying or substan.tially derogating
from the intent of the by-law.

       Mr. Ki1rnne stated the lot itself is in excess of3 acres and the proposed dwelling to
be located on the lot would conform in all other respects to Zoning requirements and
obviously there would be a need for the a1)p1icant to submit plans to Conservation, and
Board of Health when the time arises to propose a single-family dwelling on tbe lot. He
also mentioned the submitted pla11 shows the approximate location of the dwelling and
where it would be situo.ted.

Conservation Comments:

        October 4, 2013 emailed received from Andrew McManus, Conservation Agent;
"This will require ai filing with the Conservation Department- Certified delineations of
flood zone(s), coastal banks, salt marsh, bordering vegetated wetlands and/or any rare
species habita.t(s) must be supplied to the Conservation Co1mnission for any and all
disturbances witlrin 100 feet of the aforementioned wetland resource areas- ref. Chapter
172--1 ofthe Mashpee wetland by-law & 310 CMR 10.00- State Wetlands Protection Act."




                                                2
   Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 17 of 25




                       MASHPEE ZONING BOARD OF APPEALS
                              Robert D. Emmeluth, Trnstee
                       0 Gooseberry Island, (Map 100 Parcel 6-0-R)
                                 Mashpee, MA 02649
                                        V-2013A5

        Mr. Furbush stated the plot plan depicts the setback from the wetlands to 100 feet
on the left side and does not show the distance between the proposed house and wetlands.
The required setback is 150 feet. The setback from the house and wetlands is 50 feet. He
also stated the plan shows the flood zone a.c; Al 1 which means tbe first floor of the dwelling
would require to be 1 J feet above water. He stated that he wi:mld not entertatn any motion
until be received definitive answers from other Boards.

       Mr. Furbush stated there are specific questions to be addressed such as emergency
access and disturbance of the wetlands. He is .very concerned if three years from now
someone has a medical emergency. He asked Mr. Thomas Rullo, Acting Fire Chief who
was ptesent at the meeting what the time-1ine the State allows to arrive at a particular h011se
and the guideline.

Fire Dep artment. Comments:

        August 12, 2013 email received from Fire Chief Baker stating; "I have met with
the principles of the proposed residential occupancy on Goosebeny Island. As noted in the
attached conespondence they will agree as a condition of a zoning wavier to install a
residential :fire sprinkler system. Dl1e to the fact that they are talcing this action I am not
opposed to a waiver of 174-32 or other zon.ing requirements that have to do with road
access. Please conununicate this information to the Zoning Board of Appeals."

        Thomas RuHo, Acting Fire Chief, addressed the Board to comment and answer any
specific safety questions. He stated the only access to the Island is by boat and there would
be a delay because there is no direct access. He stated there is an NFPA guideline, but Chief
Baker had a guideline tllat he tried to uphold for over 20 years and that is a 6-7 minute
mark, and would not be able to meet this time. Under normal circumstances, it's going to
be delayed . Under adverse weather conditions, he was not sure he could arrive at all . He
stated that former F:ire Cl1-ief Baker had asked or was rendering an answer to the question
of tl1e building of the house and does not perta:in to the access. He stated that Fire Chief
Balcer only addressed the house and not access. }fo stated that the sprinkler system is not
designed to put out a fire. A spri11lcler system is designed to contain the fire so the Fire
Department has time to respond to a structure and put the :fire out. The sprinkler system is
designed to give the occupants ruore time to exit the home safely. This is for any structure
whether commercial or residential

      Mr. Rullo stated the only access to the Island would be by boat from the Mashpee
Neck dock location. He stated the boat is stored at the main fire station off Route 151.




                                               3
  Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 18 of 25




                      MASHPEE ZONING BOARD OF APPEALS
                             Robert D. Emmeluth, Trustee
                      0 Gooseberr:y Jsland, (Map 100 Parcel 6-0-R)
                                 Mashpee, MA 02649
                                        V-2013-45

Board of Health Comments:

        October 9, 2013 emailed received from Glen Harrington, Mashpee Health Agent;
"The October 4, 2013 plan depicts a septic system tl1at isl 00' from wetland but it does not
meet the B OH 150' setback requirement for a coastal banlc. A potable well must be proven
before a building pennit is issued. The BOH well setback requirement is 150'. This wi11 be
treated as new construction as no septic permits exist or evidence of previous occ:upied
dwellings on the Island exist in BOH records" .

.Harbormaster Comments:

       October 7, 2i013 emailed received from Stephen Mone, Harbormaster stating; he
wanted to know hOVi' the occupants would access the island, a dock on island, a dock on
mainland, or bridge. He also stated the Tribe has a working shellfish grant around the island
that may restrict acc,:iss.

Public Comments:

         Vice Chairman, Mr. Blaisdell read letters submitted to the Board by abutters that
reside at 70 l)un1d1orn Point Road, 77 Punkhorn Point Road, 79 Punld1orn Point Road, ss·
Punkhorn Point Road and 89 Punld1om Point Road that were in favor of the proposed
project.

         Several abutters and Representatives of the Mashpee Wampanoag Tribe:· were
present and addressed the Board and spoke in opposition. Jessie (Little Doe) Baird, Vice
Chainnan of the Mas]1pee Wa:mpanoag Tribe stated he1' concerns the applicant had no
regard for conditio:iis of the Island or the shellfish grant. Attorney Charles Savon,
representing his client that resides at 84 Punkhom Point Road opposed stating this variance
is a "self-imposed" hardship and does not qualify tmder case law as a hardship and
inconsistent with the bylaw of a lot fronting a street. Tribal Chaim1an, Cedric Cromwell
approached t1-ie Board stating he is strongly againstthe proposal besides safety and health
is envixonment concerns for Popponesset Bay. Jolm Weltman, of 80 Punkhorn Point Road
spoke in opposition regarding safety issues. George Green, Assistant Director of the
Naturn1 Resource Department for the Yribe is opposed to the project and described the
detail of the shellfislh. grant and hope to reach the 90% Tlv.CDL benchmark lowering sewer
 costs for the Town.


Genera! Findings:

        Gooseberry Jsland consists of 3 .9 acres.




                                              4
                  Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 19 of 25




                                       MASHPEE ZONING BOARD OF APPEALS
                                            Robert D. Emm.eluth, Trustee
                                        0 Gooseberry Island, (Ma]) 100 Parcel 6-0-R)
                                                         Mashpee, MA 02649
                                                              V-2013-45


            Specific Criteria:

           § 174-31. Land Space Req,1ireroe11ts Table-.
           History: Ame11ded 5-8-1989, STM, Artic1c 4, approved by Attorney General 8-10-1989 .
           Histmy. Amended 10-7-1991 AJM, Articles 13 and 24, approved by Attorney General 2-3-1992.
            §174-3 I" L4nd Space Requirements Table
           Histocr Amended 5-8- I 9!i2....ID1. Article 4 , aourovecl by Attorney General 8" l 0-1 989-.
           History: Amended 10-7--1991 ATM, Articles 13 and. 24. anoroyed by Attorney General 2-3-1992.

                               Town of M1tshpee - Lund Space Requirements Tuble 9,io

                                                                     .iVIinirmun Building Setback to Maximum                              Building
                                                                     Lot Lines 22                                      Hclght4,!7,J8,ll

Zoning District         Minimum          Lot Mh1imum Lot Fron tl,S,G,19,            20,   RearJ-   1~'   Sidc3,s,19, (Stories)            (feet) Maximum
                        Size12 (square feet) Frontage1•2•n (foct)                         19,13          23   (feet)                             Lot
                                                (feet)                                    (feet)                                                 Coveragc 1
                                                                                                                                                 6 (percent)


Residence Di.stricts

R-3                      40,000                  ·150                40                   15             15            2 1/2              35     20 5
R-5                      80_,000                 150                 40                   25             25            2 1/2              35     20 5
Commercial
Districts
C-1                      40,000                  200                 4014                 40 8           .208          2                  35     25 5
C-2                      40,000                  200                 75 14                2os,8          208           2                  35     20 5
C-320                    40,000                  200                 75                   20             20            2½                 35     20
Industrial Districts
I-1                      40,000                  200                 7511,15              50             30 8          2                  35     25


            Land Space Requirements Table Footnotes
            1 For lots where any part of the frout lot line is 011 an nrc of a curve with .a radius of three hundred (300) feet
            or less, lot frontage may be measured along a straight line connec1.ing the points of intersection of the side
            lot lines ,vith the minimum building setback line applicable to the lot under this bylaw.
            History: Ameu<led 10-7-1996, ATM, Article 29, approved by Attorney General 12-9-1996.
            2 Not less tlian ilie frontage rnquirements shall be maintained throughout tht: front yard depth, except as
            provided for in Note 1 above.
            3 ·on lots abutting streets or public wnys on more than one (1) side, the front_ setback requirements shall apply
            to .each of the abutting st.reel ancl public ways. ln the cu;;e ohmdefined ways, the mcnsuremenlS shall be takm1
            from tlie center of the ram{ and an additional twenty (20) feet shnll be required.
            1-Ifatory: Amended 10-2-2000 ATM, A1ticle 33, approved by Attorney General 1- 12-2001.




                                                                     5
   Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 20 of 25




                            IvIASHPEE ZONING BOARD OF APPEALS
                                    Robert D. Emmeluth, Trustee
                             0 Gooseberry lsland, (Map 100 Parcel 6-0-R)
                                       Mashpee, MA 02649
                                                   V-2013-45

4 These height restrictions shall not apply to chinrneys, water towers, skylights and other necessary features
appurtenant to buildings wl1ic:b are usually carried above roofs and are not used for human occupancy nor to
wireless or broadcasting. towers nnd otlier like unenclosed stnictures, except that when any structure or
portion of a structure is proposed to exceed forty (40) feet in hoight, construction shall require a Federal
AviationAdmiuislrution (FAA) Detennination of No Hazard or evidence of exemption for the detenn:ination
process. Other than for those items excepted above, height shall be measured from the ~wrage original grade
of the land adjacent lo the foundation line o:f any proposed st.ructuro (p1ior to the clearance of the mitural
vegetation from said site) to any applic:abl(l point on a stTUcture. Except for a traditional widow's walk of up
to 011e hundred ( 100) square- feet in mea, roof decl<s will be pemiitted only if located directly on top of the
first or second story of any buildlng.
History: Amended 10-16-2006 ATM, Article 30, npproved by Attorney General 2-13-2007.
5 See Article IX reg1:1Jding mote1s, attached dwellings and apurtments.
History; Amended 12-9-2002 STM, Article 11, npproved by Attorney General 2-19-2003.
6 A dwelling need not be, set back more than the 11verage of tl1e setbacks of dwellings on the lots adjacent. to
either side. Jf a vacant lot exists on om, (I) side, it shall be considered as a dwelling set back the depth of tlrn
required front yard.                                 ·
7 Except l10 requirement when the side of a building abi.1ts another building.
8 Except fifty (50) feet when abutting a residential zone (except residentially zoned land which is a part of
the same parcel on whiGh the industrial or commercial use lies nnd which cu:nnot be later separated or
developed for residential use).
History: Amended 5-8-1!)89 ATM, Article 4, approved by Attorney General 8-10-1989.
9 Floodph1in restrictions are set forth in Article XI.
10 All lnnd space requirements shall apply to accesso1yuscs.
11 Except that no building in any iodu~trial district may be located within 150 feet of Routes 28 of 151 .
History: Amended 5-5°2003 ATM, Article 26, approved by Attorney General 8-27-2003.
 12 Any wnter or wetlat1d us defined under MGL C. 131, §40, any existing or proposed street, any roadway
riglit-of-way or easement twenty (20) feet or more in width or any overhead utility 1·ight-of-way or easement
                           ui
twenty (20) feet or more width may not be counted toward minimum lot size requirements.
History: Ame11ded 10-7-:!991 ATM,"Arlicle 24, approved by Attorney General 2-3-1992.
 13 M1num1m lot frontage for lots fronting only on Routes 28 and 151 shall be six hundred (600) feot.
 14 No building may be located within 75 feet ofRoutes 28 and 151, Great Neck Road SoLitll and North or
Route 130 west of Great Neck Road (except within the Mashpee Center Overlay District) and, except for
pennittcd signs. and one (1) access driveway [nvolving clearance of a path no more than forty (40) feet in
width, aily land within fifty (50) feet of said roads shall be left as a wooded buffer area in its natural state,
except that said area may be reduced by the Planning Board as purt of its decision on n special pe1mit
approved l!Il<ler §174-45.1 or §174-46. Where such area is not nauu-ally wooded, it shall be suitably planted
with sufficient trees and under story vegetution, of a type common in nal1mil c1reas of Mashpee, to replicate
a naturn!ly wooded area aud to constitute a visual barrier between the proposed development and the roadway.
Unde.r no circumstances will parking, retention ponds, or any other development involving natural vegetation
be. permitted with.in said ru-ea. Limited, appropriate tree smgery or similar limited maintenance required to
protect the health ofvegctntion in this area may be al1owed with the approval ofihe special permit authority
which originally authorized the project wl1ich included said area or, if no special permit was required,. with
the approval of a majority of the Planning Board. In Commercial .and Inch1strial Districts, an.y land witlun the
side and rear lot lines slrnll have at a mini.mum a ten (10) foot vegetated buffer, either :in its natural stute or
in accordance with a landscape plan approved by the Design Review Committee, with the recommendation
made lo the Zoning Bou.rd of Appe!lls or the Plmllling Board. Said buffer maybe waived, c1s-part of aspec:ial
permit decision, where the special pennit granting authority determines that sucl1 buffer would be
 inappropriate for the area and where there is a written agreement to said waiver by the abutting property
 owner. History: Amendecl 5-1-2000 ATM, Article 32, approved by Attorney General 8-7-2000.




                                                         6
    Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 21 of 25




                            MASHPEE ZONING BOARD OF APPEALS
                                   Robert D. Emmeluth, Trustee
                            0 Goosebeny Island, (Mrrp l 00 Parcel 6-0-R)
                                      Mashpee, MA 02649
                                            V-2013-45

History: Amended 10-2-2000 ATM, Article 33, approved by Attorney General 1-12-2001.
History: Amended l 0-20-2003 ATM, Alticle 15, approved by Attorney Geucral 11-14-2003.
History: Amended 10-16--2006 ATM, Article 28, approved by Attorney General 2-13-2007.
15 Where a lot in ru1y industrial districts fronts on Routes 28, 151 or 130, except forpenniti.ed signs and one
(1) access driveway involving clearance of a path no more than forty (40) feet in width, the first one-hundred
(J 00) feet of the front setback area shall be left wooded and in its natural state. Where s1.1ch area is not
nattll'ally wooded, it sha:ll be sui.table landscaped with a sufficient number of trees or a type common in
Mashpt;c to constitute 8 visual barrier between the proposed development and the roadway. Under no
circumstances will parking, retention ponds or any .other development involving clearance of natural
vegetation be permitted within said area. Nothing herein is intended to prohibit appropriate tree surgery or
similnr maintenance of vegetation in this buffer area.
16 /my ·water or wetlnnd, as defined under MGL C.131, §40, any existing or prnposed street or any roadway,
right-of-way or eas=ent twenty (20) feet or more in width may not be counted toward lot size fortl:ie purpose
of calculating max.innuu lot coverage. For lots in any cluster subdivision, maximum lc,t coverage shall be
thirty (30) percent.
History: Added 10-7-1991 ATM, Article 24, approved by Attorney General 2-3-1992.
History: Amended 10-7-1996, ATM Article 28, approved by Attorney General 12-9-1996.
17 Except as otherwise allowed under §17 4-46, Open space incentive development.
History: Added 10-7-1991 ATM, Art[cle 24, approved by Attorney General on 2-3-1992.
18 Maximum height within the Popponesset Overly Distr.ict shall be thirty (30) feet, s1.ibject lo the provisions
of Focl1notc 4 of this table. Minimurn·lot size shall be 6000 square feet, minimum frontage sixty (60) feet,
minimum building setba<:lcs 25 feet front, 15 feet rear and 15 feet side and muxi1m1m of lot coverage -twenty
(20) pe-,rcent.
History: Added 5-3-1993 ATM, Article 12, approved by Attorney Generol 7-19-1993.
Histo1'y: Amended 5-6-1997, ATM, Article 46, npproved by Attorney General 9-25-1997.
19 These setback requirements shall not apply to the following b1.1ilding projections provided they do not
oxcecd the sizes specified, as measured from the foundation line along a line perpendicular to the nearest
property line: chimney projecting no more than three (3) feet, house overhang projecting no more than two
(2) feet, roof overhang projecting no more t11an three and one-half (3 l/2) feet, and open decks or platforms
used for egress projecting uo more than four (4) feet. These setback requirements shall also not apply to stairs
required as a means of egress, basement bulkhead of l11e hatch door type or handicapped acce_ss rumps on
private propeity used solely for the purpose of facilitating ingress or egress of .a physically handicapped
person, as defined in MGL C. 22, §13A.
History: Added 10-4-1993 ATM, Article 26, approved by Attorney General 10-18-1993.
20 'Minimmn front building setback within the Mashpee Overlay District shall be twenty (20) foet and
maximum allowed building setback for the principal structllre on a lot shall be f01iy (40) feet.
Except as required by§ J74-25. l.
History: Added 10-4-1999 ATM, Article 29, approved by Attorney General 1-ll-2000.
History: Amended 10-7-2002 ATM, Article 22, approved by Attorney General 11-27-2002
21 .Excc:pl that hotels and motels (and not other uses) approved by the Planning Board under the provisions
of§ 1? 1~-45 may be increased to three (3) stories n.nd forty fiv,~ (45) feet, if approved by the Board, provided
 that there is adequate access for Fin: Depurlrnenl vehicles and equipment and that all Fire Protection
 Consin1ction Doet1ment:, required by 780 CMR Subsection 903.1.1 of the Massachusetts State Building
 Code, have been submrtted to the Planning Board and Fi.re Deparlment as part of the special permit
 upplic;ation and the Bmu·d is satisfied that the stan.dards of s<1id Subsection will be met.
History: Amended 10-1 B-2004 ATM, Article 40, approved by Attorney General 12-16-2004
 22 Minimum front building setback within the Masbpee Center Overlay District shall bo twenty (20) foot and
 maximum allowed building setback for lhe principal structure on a lot shall be forty (40) feet.
 History: Added 10-17-2005 ATM, Article 18, app1:oved by Attorney General 3-7-2006
 23 Minimtuu required setback from rear or side proper ly lines shall be five (5) foot for sheds or similarly
 noninlmbitable st:ructmes not exceeding 120 sqlllJJe feet in floor area or twelve (12) feet in height.
 History: Added 10-17-2005 ATM, Article 13, approved by Attorney General 3-7-2006.

                                                        7
  Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 22 of 25




                       MASHPEE ZONING BOARD OF APPEALS
                              Robert D. Emmeluth, Trustee
                       0 Gooseberry Island, (Map 100 Parcel 6-0-R)
                                   Mashpee, MA 02649
                                       V-2013-45


        Mr. Furbush concluded stating the several concerns with this project were medical
emergencies, public safety, the question of hardship and the Tribe's comments on the effect
of the oyster beds a:nd septic system .

         The Board, upon Jeview of the testimony and evidence, detennined that the
proposed V aJiance would not advance the Town's interest in maintaining the public safety
in f-mther grnnt of Vm"iance would in fact derogate from the underline purpose and intent
o-f the Zoning By-laws.

        In view of the foregoing,the Board made a motion on October 9, 2013 at the Public
Hearings of the Zoning Board of Appeals and voted as follows: Mr. Jon a.than D. Furbush,
denied, Mr. William A. Blaisdell, denied, Mr. James Reiffarth, denied, Mr. Richard Jodka,
in favor, Mr. Domingo K. DeBanos, denied, the Petitioner, Robeti D. Emmeluth, Trustee,
Gooseberry Isla11d Trust request for a Variance from Article V §174-31 of the Zoni11g By-
laws requiring a 150' of frontage on a street in order to coristrnct a single family residence
on property located in an R-3 Zoning Distdct at O Gooseben-y Island, (11ap 100, Parcel 6-
0-R), Mashpee, MA. Referencing plot plan from BSS Design Engineering and Surveyi.11g,
of Gooseberry Island, Mashpee, MA J)repared for Gooseberry Island Trust dated October
4, 2013 .




                                               8
   Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 23 of 25




                       MASHPEE ZONING BOARD OF APPEALS
                              RobcrtD. Emmeluth, Trustee
                       0 Goosebeny Island, (Map 100 Parcel 6-0-R)
                                · Mashpee, MA 02649
                                       V-2013-46

Board of Health Comments;

        October 9, 2013 emailed received from Glen Hanfogton, Mashpee Health Agent;
"The October 4, 2013 plan depicts a septic system that is 100' from wetland but it does not
meet the BOH 150' :setback requirement for a coastal bank. A potable well must be proven
before a building permit -is issued. The BOB well setback requirement is 150'. This will be
treated as new construction as no septic permits exist or evidence of previous occupied
dwellings on the Island exist in BOH records".

Harbormaster Comments:

       October 7, 2013 emailed received from Stephen Mone; Hurbormaster stating; he
wm1ted to know hovv the occupants would access the island, a dock on island, a dock on
mainland, o:r bridge. He also stated the Tribe has a working shellfish grant around the island
that may restrict access.

Public Comments:

         Vice Chairman, Mr. Blaisdell read letters submitted to tbe Board by abutters that
reside at 70 Punkhom Point Road, 77 Punkhom Point Road, 7.9 Punkhorn Point Road, 85
Punkhorn Point Road and 89 Punkhorn Point Road that were in favor of the proposed
project.

        Several abutters and Representatives of foe Mashpee Wampanoag Tribe were
present and addressed the Board and spoke in opposition. Jessie (Little Doe) Baird, Vice
Chairman of the Mashpee Wampanoag Tribe stated her concerns the applicant l1ad no
regard for conditions of the Island or the shellfish grant. Attorney Charles Savon,
representing his clie;rtt that resides at 84 Puru(horn Point Road opposed stating this variance
is a ''self-imposed" hardship emd does not qualify under case law as a hardship and
inconsistent with the bylaw of a lot fronting a street. Tribal Chairman, Cedric Cromwell
approached the Board stating he is strongly against the proposal besides safety and health
is envi1•onment concerns for Popponessel Bay . .Toh11 Wellman, of 80 Punkhorn Point Road
spoke in opposition regarcling safety issues. George Green, Assistant Director of the
Natu:ral Resource Department for the Tribe is opposed to the-project and described the
detail of the shellfish grant and hope to reach the 90% TMDL bencbmark lowering sewer
costs for the Town.




        Gooseberry Island consists of 3 .9 acres.




                                               4
   Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 24 of 25




                          MASHPEE ZONING BOARD OF APPEALS
                                 Robert D. Emmeluth, Trustee
                          0 Goo.sebeny Island, (Map 100 Parcel 6-0-R)
                                     Mashpee, MA 02649
                                           V-2013-46


S p ecific Ct"iteria:

         §174-32           Fire p.rotection:
        To ensure that all buildings shall be accessible to Fire Department apparatus by
way of access roadways capable of supporting firefighting apparatus with an all-weather
surface roadway, there shall be an unobstructed, paved access roadway of not less than
twenty (20') feet witJ1 a vertical clearance of not less than thirteen (13 ') feet six (6") inches
with all corners having a minimum inside radius of not less than twenty-eight (28') feet
and ~. minimum 01,1tside radius of not less than forty-six (46') feet. Said -access roadway
shall be const.rncted to a point not less than one hundred fifty (150') feet from the furthest
point of any building on the lot. Where there is a lot w:ith only a one-family dwelling and/or
a residential accessory building, such access, where it lies within tbe lot, may be by a
maintained all-weather surface driveway, constmcted by any combination and
manipulation of soils, with or without admixtures, which produce a finn mass capable of
supporting fire appa.ratus in all weather conditions and having            an
                                                                        improved surface width
of twelve (12') feet o.nd a cleared width of sixteen (16') feet
History: Aclrled 5-61985 ATM. Artl.de 22. npp t·oved b'V Attorncv Gcnernl 9-12-1985,
History: Amended ,10-3-l994. ATM, Article 18. a pp roved bv Attomev General 1-18-1995.


        Mr. Furbush concluded stating the several concerns with this project were medical
emergencies, public safely, the question of hardship and the Tribe's comments on the effect
of the oyster beds and septic system .

         The Board, upon review of the testimony and evidence, determined that the
proposed Variance would not advance the Town's interest in maintaining the public safety
in further gnmt of"Varlance would in fact derogate from the underline purpose and intent
of tile Zon:ing By-laws.

        In view of the foregoing, the Board made a motion on October 9, 2013 at the Public
Bea.rings of the Z oning Board of Appeals and voted as follows: Mr. Jonathan D. Furbush,
denied , Mr. William A. Blaisdell, denied, Mr. James Reiffarfu, denied, Mr. Richard Joclka,
in favor, Mr. Domingo K. DeBarros, denied, thp Petitioner, Robert D . Emmeluth, Trustee,
Gooseben-y Island Trust request for a Variance from Article VII § 174-32 of the Zoning
By-laws requiring Fire Department apparatus access as defined in said Section to allow for
the constrnction of n single family residence on property located in an R-3 Zoning District
at O Gooseberry Island, (Map 100, Parcel 6-0-R), Mashpee, MA.




                                                      5
          Case 1:21-cv-10718-JGD Document 9-3 Filed 06/30/21 Page 25 of 25




                             MASHPEE ZONING BOARD OF APPEALS
                                    Robert D. Emmeluth, Trnstee
                             0 Gooseberry Island, (Map 100 Parcel 6-0-R)
                                       Mashpee, MA 02649
                                              V-2013-46



                        JNFAVOR: - - - ~ - - -



                        IN.FAVOR;
                                       - - - - - -- - -           TODENY:         {)tf- 13.;~
                                                                              William A. Blaisdell


                                                                  TODENY:          <:l ~
                                                                                 J ~ 1 T i a11 th
                                                                             /                           .
                                                                  TO DENY:




                                                                                         K. DeBarros

                                        ThisDecisionhasbeendiilyfileclon October 22, 2013
                                        witb the Town Clerk of Mashpee, Any Appeals shall be
                                        made pursuant to Section 17 of the Massaclrnsetts General
                                        Laws Chapter 40A within Twenty days after the date of
                                        said :filing.

                                        This· Decision is effective when a Certified Copy :is filed at
                                        the Barnstable County Registry of Deeds. A Certified
                                        Copy may· be obtained from the Town Clerk the next
                                        business day after the expiration of the 20-day Ap1,eal
                                        phase, ,xibfol1 lasts through Novem·ber J.l, 2013

                                       · Special Permits shall lapse two years after date of grant.
                                         Appea1s sha11 lapse one year after date of grant. If the
                                         1ights authorized by a Variance are not exercised wlthi11
                                         one year of date of grapt of such Variance, such rights shall
                                         lapse 1.mless: (1) substantial use or constrnction has
                                         commenced, or (2) a Petition for El six-month extension has
                                         been filed prior to the expiration date, or (3) the property
                                         that is the subject of the V m-i.ance has bee11 conveyed in
                                         reliance on said Variance prior to the expiration date of
F~ECEIVED BY__LL!_      >_
              ___e__·.....               such one year period.
                                         6
